Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22, 25, 30, 32-34, 37, 42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable by Rossi (2014/0136111) in view of Pina (US 2019/0080396).
Regarding claims 21, 33, Rossi discloses a system of estimating oilfield water production (abstract), comprising:
a database of oilfield water data ([0047] In one embodiment, a graphical user interface may be provided to receive user entered weighting indications. Such indications may be manually entered by the user or imported from previously stored weighting indication arrangements. In one embodiment, the system may provide access to a database of stored weighting indications for various types of measuring equipment such that the user need only select the measuring device used for one or more data points and the system automatically retrieves default weighting indication(s) and inserts them into the appropriate matrix diagonal for the data points indicated by the user. [0072] A database may be any standard or proprietary database software, such as Oracle, Microsoft Access, SyBase, or DBase II, for example. The database may have fields, records, data, and other database elements that may be associated through database specific software. Additionally, data may be mapped. Mapping is the process of associating one data entry with another data entry. For example, the data contained in the location of a character file can be mapped to a field in a second table. The physical location of the database is not limiting, and the database may be distributed. For example, the database may exist remotely from the server, and run on a separate platform. ); and 
a computer system including a processor configured ( [0068] In the case of program code execution on programmable computers, the computing device may include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. One or more programs that may implement or utilize the various technologies described herein may use an application programming interface (API), reusable controls, and the like. Such programs may be implemented in a high level procedural or object oriented programming language to communicate with a computer system. However, the program(s) may be implemented in assembly or machine language, if desired. In any case, the language may be a compiled or interpreted language, and combined with hardware implementations. [0069] The computer system (42) may include hardware capable of executing machine  to:
obtain oilfield water data, wherein obtaining the oilfield water data includes: 
obtaining an oilfield water data document ([0022] Measured oilfield production data (10A) relating to a well/reservoir of an oilfield operation may be received and stored, as illustrated by Box (10) of FIG. 1A. Such data may be received directly from oilfield sensing equipment or via a storage device (11) containing production data. In one embodiment, a graphical representation of the measured production data may be generated and displayed to the user (12) via a graphical user interface (14). The graphical representation may or may not be similar to the example graphical representation of FIG. 1. [0072] A database may be any standard or proprietary database software, such as Oracle, Microsoft Access, SyBase, or DBase II, for example. The database may have fields, records, data, and other database elements that may be associated through database specific software. Additionally, data may be mapped. Mapping is the process of associating one data entry with another data entry. For example, the data contained in the location of a character file can be mapped to a field in a second table. The physical location of the database is not limiting, and the database may be distributed. For example, the database may exist remotely from the server, and run on a separate platform. ), 
extracting data table values from the oilfield water data document ([0022] Measured oilfield production data (10A) relating to a well/reservoir of an oilfield operation may be received and stored, as , 
storing the oilfield water data in the database of oilfield water data ([0006] Measured oilfield production data relating to a well/reservoir of an oilfield operation may be received and stored. [0022] Measured oilfield production data (10A) relating to a well/reservoir of an oilfield operation may be received and stored, as illustrated by Box (10) of FIG. 1A. [066]. ), 
generate at least one model based on the oilfield water data; and apply the at least one model to the oilfield water data to determine an estimated oilfield water production range of a plurality of oilfield wells ([048]-[062], [0063] The method, system and computer readable medium described herein is capable of generating an oilfield production forecast including a parametric decline curve and associated uncertainties at any point in time. Consider, for example, the measured production data shown in FIGS. 1, 3-5 having a final data point with a monthly oil volume of about 531 barrels dated Jul. 1, 1999. Suppose that a production analyst is tasked with generating a production forecast for an oilfield at a point in time two years into the future (which would be Jul. 1, 2001 in this example). [0064] The monthly production volume two years into the future may be determined, as described above, by evaluating the mathematical expression for the refined exponential decline curve (34) two years into the future, along with the uncertainty as described above in relation to equation 17 and illustrated by the dashed curves in FIG. 5. Doing so provides an estimated monthly production volume of about 98.9 barrels per month and an uncertainty of about 61.4 barrels per month as of Jul. 1, 2001. In one embodiment, the above procedures may be repeated and/or updated each time new oilfield production data is acquired using the Bayesian probabilistic updating algorithm illustrated in equations 9 through 12, providing the user with up-to-date forecasts based on the latest data. ).
Rossi does not explicitly disclose:
extracting data from a document via optical character recognition;
determining a success level of the optical character recognition, 
designating the values as the data responsive to a determination that a success level of the optical character recognition surpasses a threshold.
However Pina, which is directed to gather documents and converting the gathered documents into acceptable data based on OCR further discloses:
extracting data from a document via optical character recognition; determining a success level of the optical character recognition, and designating the values as the data responsive to a determination that a success level of the optical character recognition surpasses a threshold ( [0067] The compliance monitoring engine 310 determines whether the documents provided by the user's computing device 140 will comply with the lender's guidelines and requirements. In one embodiment, the compliance monitoring engine 310 comprises an OCR engine 315, an OCR analysis engine 320, a technical analysis engine 325, and a document data store 330. The OCR engine 315 performs an optical image recognition operation on the documents received from the borrower's mobile device to identify the letters, words, and phrases that may present in the document. [0068] The OCR analysis engine 320 analyzes the text identified by the OCR engine 315 to determine whether a document may be acceptable. In one embodiment of the invention, the OCR analysis engine 320 determines whether the identified text matches or is similar to text that would be expected from a type of document. For example, if a borrower's mobile device sends a document tagged as a driver's license, then the OCR analysis engine 320 determines whether the text identified by the OCR engine 315 matches words that are usually present in one or more state's driver license. In this manner, the OCR analysis engine ensures that the borrower's submissions are correct and not likely to be rejected by a lender. In another embodiment, the OCR analysis engine 320 identifies the number of words, phrases or letters that are identified by the ORC engine 315 and determines whether the number matches the numbers that are expected from a similar type of document. In such instances the OCR analysis engine 320 references the document data store 320 to identify text and another information that is generally present is various document types. In one embodiment, the OCR analysis engine 320 identifies the frequency and/or prevalence of misspelled words in the recognized text. If the frequency and/or prevalence of misspelled words is above a threshold, then the OCR analysis engine 320 flags a document as likely being of low quality and being unacceptable to the lender. ).

Regarding claims 22, 34, Pina further teaches discloses:
wherein obtaining the data further includes transmitting the document for human data entry responsive to a determination that the success level of the optical character recognition does not surpass the threshold and designating human entry data received from the human data entry as the data ([0067] The compliance monitoring engine 310 determines whether the documents provided by the user's computing device 140 will comply with the lender's guidelines and requirements. In one embodiment, the compliance monitoring engine 310 comprises an OCR engine 315, an OCR analysis engine 320, a technical analysis engine 325, and a document data store 330. The OCR engine 315 performs an optical image recognition operation on the documents received from the borrower's mobile device to identify the letters, words, and phrases that may present in the document. [0068] The OCR analysis engine 320 analyzes the text identified by the OCR engine 315 to determine whether a document may be acceptable. In one embodiment of the invention, the OCR analysis engine 320 determines whether the identified text matches or is similar to text that would be expected from a type of document. For example, if a borrower's mobile device sends a document tagged as a driver's license, then the OCR analysis engine 320 determines whether the text identified by the OCR engine 315 matches words that are usually present in one or more state's driver license. In this manner, the OCR analysis engine ensures that the borrower's submissions are correct and not likely to be rejected by a lender. In another embodiment, the OCR analysis engine 320 identifies the number of words, phrases or letters that are identified by the ORC engine 315 and determines whether the number matches the 
Therefore, it would have been obvious to one of ordinary skill in the art to perform an optical image recognition operation on the documents received and analyze the text identified by the OCR engine to determine quality of a document since such improvement in the system and method of Rossi is just a combination of prior art elements well-known in the art that provide the known benefit of determining whether the document received is acceptable or not as disclosed by Pina [0068].
Regarding claim 25, 37 Rossi further discloses:
wherein the processor is further configured to determine an oil volume production of the plurality of oilfield wells based on the estimated oilfield water production ([0021] Oilfield production data may be collected/measured using sensors positioned about the oilfield. For example, sensors in the wellbore may monitor/measure fluid composition, sensors located along the surface flow path may 
Regarding claim 30, 42,  Rossi further discloses 
wherein the processor is further configured to transmit the oilfield water data document to a platform for human data entry ([0036] In one embodiment, the system may provide a graphic user interface through which the user may manually enter or import error level information to be utilized in conjunction with equation 6c. Solving for L.sub.uu in equation 6c generates an estimated standard deviation (square root of the diagonal terms of the covariance) of the two dimensional vector u of .+-.3035 barrels/month for the amplitude parameter A and an estimated standard deviation of .+-.234 days for the exponential rate of decline parameter .tau. as shown in equation 6d. [0043] In one embodiment, the system may provide a graphic user interface where the user may manually enter or import numerical correlation information into one or more of the diagonals of the matrices of equation 8. In one embodiment, numerical correlation information may include non-zero positive numbers and the user may be given the option to incorporate such numbers into some or all of the diagonals of the matrices. [0045] For example, suppose the user has greater confidence in the measured oilfield production data for the final oilfield production data point due to an upgrade to a more accurate production measuring device at the oilfield. In one embodiment, the system allows the user to indicate greater confidence in the last data point by entering a zero or a small positive number close to zero for the last data point. In this example, an entry of zero or a small number close to zero would indicate a smaller amount of measurement noise and a tighter fit of the exponential decline curve to the measured oilfield production data at that point. Likewise, for data points where the user has less confidence in the data measurements, he or she may enter a larger positive number to indicate a larger 
Regarding claim 32, 44, Rossi further discloses 
wherein the processor is further configured to provide an alert to an operator via electronic communication protocol, the alert including information about the estimated oilfield water production range ([0029] The estimated values for A and .tau. of two-dimensional vector u may then be utilized to generate the exponential decline curve associated with the example measured production data of FIG. 1. In one embodiment, this may be accomplished by inserting estimated A and .tau. values into exponential equation 2 (above) over the time interval of the measured production data. [0030] A graphical representation illustrating the associated exponential decline curve and the measured production data may be generated and displayed to the user (12) via a graphical user interface (14). FIG. 3 illustrates an example graphical representation of the exponential decline curve (19) associated with the measured production data (10A) in this example. [0054] A graphical representation illustrating the refined exponential decline curve and the measured production data may be generated and displayed to the user (12) via a graphical user interface (14). FIG. 4 illustrates an example graphical representation of the refined exponential decline curve (34) and the measured production data (10A) in this example. ).

Claim(s) 23-24, 26-29, 35-36, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable by Rossi (2014/0136111) in view of Pina (US 2019/0080396) and Back (US2008/0172272).
Regarding claim 23, 35, Rossi does not explicitly disclose: 
wherein the processor is further configured to determine a geospatial location of the plurality of oilfield wells.
However Back, which is similarly directed to a method of performing integrated oilfield operations, further teaches:
 determining a geospatial location of the plurality of oilfield wells ([0044] Throughout the oilfield operations depicted in FIGS. 1A-D, there are numerous business considerations. For example, the equipment used in each of these figures has various costs associated therewith. At least some of the data collected at the oilfield relates to business considerations, such as value and risk. This business data may include, for example, production costs, rig time, storage fees, price of oil/gas, weather considerations, political stability, tax rates, equipment availability, geological environment, and other factors that affect the cost of performing the oilfield operations or potential liabilities relating thereto. Decisions may be made and strategic business plans developed to alleviate potential costs and risks. For example, an oilfield plan may be based on these business considerations. Such an oilfield plan may, for example, determine the location of the rig, as well as the depth, number of wells, duration of operation and other factors that will affect the costs and risks associated with the oilfield operation. [0053] Referring still to FIG. 2, the generated list of potential projects and the associated options may be prioritized based on predefined criteria 206. For example, the projects may be ranked by overall costs. Other criteria may be used for ranking the projects. Based on the ranking of the prioritized outputs, a plan may be developed 208. This plan may involve determining locations, number of wells, production rates, tax strategies, or other oilfield operations. The plan may then be implemented 209. [0075] The inheritance module 505 may define a data hierarchy for obtaining and/or storing oilfield data. More .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Rossi in view of Pina is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].
Regarding claim 24, 36 Back  further teaches:
wherein the processor is further configured to determine an owner or operator of the plurality of oilfield wells ([0073] The interface(s) 503 may also include functionality to create data requests (e.g., production, cost, ownership, surveys, logs, and risk analysis), display the user interface, and handle connection state events. The interface(s) 503 may also include functionality to instantiate the data into a data object for processing and receive a request to retrieve data from the server(s) 512, the wellsite, and/or data files. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Rossi in view of Pina is just a combination of prior art elements that yield to predictable results such as include functionality to create data requests, as disclosed by Back [073].
Regarding claim 26, 38, Back  further teaches:
wherein the processor is further configured to determine a geographical region of the plurality of oilfield wells ([0075] The inheritance module 505 may define a data hierarchy for obtaining and/or storing oilfield data. More specifically, the inheritance module 505 may define data overrides for user-specified portions of oilfield data. Further, a user may specify that data overrides be selectively associated with oilfield data at a variety of levels of granularity (e.g., geographic area, oilfield, wellsite, reservoir, etc.). For example, a user may specify economic data overrides for an oilfield. In this example, the economic data overrides would be retrieved for all wellsites in the oilfield. Further, the economic data overrides may also be applied to all the wellsites in the oilfield. Data retrieved using the inheritance module 505 may be retrieved directly from a data hierarchy rather than from a data repository (e.g., server(s) 514).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Rossi in view of Pina is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].
Regarding claim 27, 39, Back further teaches:
wherein the processor is further configured to select the plurality of oilfield wells according to at least one of an owner or operator, a particular region, a location, and a geo-physical formation ( [0075] The inheritance module 505 may define a data hierarchy for obtaining and/or storing oilfield data. More specifically, the inheritance module 505 may define data overrides for user-specified portions of oilfield data. Further, a user may specify that data overrides be selectively associated with oilfield data at a variety of levels of granularity (e.g., geographic area, oilfield, wellsite, reservoir, etc.). For example, a user may specify economic data overrides for an oilfield. In this example, the economic data overrides would be retrieved for all wellsites in the oilfield. Further, the economic data overrides .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Rossi in view of Pina is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].
Regarding claim 28, 40  Back further teaches:
wherein the processor is further configured to identify at least one source of oilfield water according to the oilfield water data ([0009] Sources used to collect static data may be seismic tools, such as a seismic truck that sends compression waves into the earth as shown in FIG. 1A. These waves are measured to characterize changes in the density of the geological structure at different depths. This information may be used to generate basic structural maps of the subterranean formation. Other status measurements may be gathered using core sampling and well logging techniques. Core samples are used to take physical specimens of the formation at various depths. Well logging involves deployment of a downhole tool into the wellbore to collect various downhole measurements, such as density, resistivity, etc. at various depths. Such logging may be performed during drilling or separate wireline testing. Once the well is formed and completed, fluid flows to the surface using production tubing. As fluid passes to the surface, various dynamic measurements, such as fluid flow rates, pressure, and composition are monitored. These parameters may be used to determine various characteristics of the subterranean formation. [0010] Sensors may be positioned about the oilfield to collect data relating to the oilfield operation, among others. For example, sensors in the wellbore may monitor fluid composition, sensors located along the flow path may monitor flow rates, and sensors at the processing facility may monitor fluids collected. The monitored data is often used to make decisions at various .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Rossi in view of Pina is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].
Regarding claim 29, 41 Back further teaches: 
wherein the processor is further configured to apply the at least one model to the oilfield water data to identify use of water transport trucks and water pipelines ( [0007] After the drilling operation is complete, the well may then be prepared for production. As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore to complete the well in preparation for the production of fluid therethrough. Fluid is then drawn from downhole reservoirs, into the wellbore and flows to the surface. Production facilities are positioned at surface locations to collect the hydrocarbons from the wellsite(s). Fluid drawn from the subterranean reservoir(s) passes to the production facilities via transport mechanisms, such as tubing. Various equipment, such as gauges or other sensors, may be positioned about the oilfield to monitor and manipulate the flow of hydrocarbons from the reservoir(s).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Rossi in view of Pina is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].

Claim(s) 31 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable by Rossi (2014/0136111) in view of Pina (US 2019/0080396) and CHUPRAKOV (WO 2013/055930)

Regarding claim 31, and 43 Rossi does not explicitly disclose:
wherein the processor is further configured to generate the at least one model by:
discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from the plurality of oilfield wells,
separating the oilfield water data into training data and testing data,
generating a plurality of models based on the training data using a plurality of different classification models;
identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data, running the preferred model on the testing data to confirm accuracy of the preferred model in estimating oilfield water production of an existing oilfield well, and designating the preferred model as the least one model.
However CHUPRAKOV which is directed to methods and systems for performing oilfield operations further teaches:
discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from the plurality of oilfield wells ([0056] The stimulation planning 447 may involve a semi-,
separating the oilfield water data into training data and testing data ([0019] The data gathered by the sensors may be collected by the surface unit 134 and/or other data collection sources for analysis or other processing. The data collected by the sensors may be used alone or in combination with other data. The data may be collected in one or more databases and/or transmitted on or offsite. All or select ,
generating a plurality of models based on the training data using a plurality of different classification models ( [0033] FIG. 2D depicts an example of a dynamic measurement of the fluid properties through the wellbore. As the fluid flows through the wellbore, measurements are taken of fluid properties, such as flow rates, pressures, composition, etc. As described below, the static and dynamic measurements may be analyzed and used to generate models of the subsurface formation to determine characteristics thereof. Similar measurements may also be used to measure changes in formation aspects over time. [0049] Stimulation operations for conventional and unconventional reservoirs may be performed based on knowledge of the reservoir. Reservoir characterization may be used, for example, in well planning, identifying optimal target zones for perforation and staging, design ;
identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data, running the preferred model on the testing data to confirm accuracy of the preferred model in estimating oilfield water production of an existing oilfield well, and designating the preferred model as the least one model ([0096] The information generated during the real-time treatment optimization 451 may be used to update the process and feedback to the pre-treatment evaluation 445. The design/model update 453 includes post treatment evaluation 475 and update .
Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of CHUPRAKOV since such improvement is just a combination of prior art elements that yield to predictable results such as optimizing a stimulation plan to achieve an optimized behavior of the model as disclosed by CHUPRAKOV.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vennelakanti (US 9,957,781)- related to Oil And Gas Rig Data Aggregation And Modeling System.
WEBER DOUGLAS (EP 3,070,547) related to System For Cloud-based Analytics For Industrial Automation, Comprises Collection Component That Collects A Set Of Industrial Data From A Set Of Devices Of An Industrial Automation System And Stores The Set Of Industrial Data In A Data Store.
Liu (US 9,280,517) related to System And Method For Failure Detection For Artificial Lift Systems.
Goodwin (US 9,208,449) related to Process Model Generated Using Biased Process Mining.
Guyaguler (US 7,627,461) related to Method For Field Scale Production Optimization By Enhancing The Allocation Of Well Flow Rates.
Cuevas (US 2009/0198478) related to an oilfield emulator.
Main (US 2009/0125288) related to Hydrocarbon Recovery From A Hydrocarbon Reservoir.
De Guzman (US 7,266,456) related to a Method For Management Of Multiple Wells In A Reservoir.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689